DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Examiner notes the “Appendix to the Specification” filed 8/20/21 and notes references to this appendix within the specification. 37 C.F.R. 1.77 does not provide for an appendix to the specification except for computer program listing.  Applicant should incorporate the relevant text from the appendix into the specification and/or as an IDS filing. The separate appendix should be canceled.
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because the specification and accompanying appendix fail to comply with 37 C.F.R. 1.77.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.
The listing of references in the specification---or in an appendix to the specification-- is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 7, please delete the comma after “with”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  please delete the comma after “comprising”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  please insert a comma before “ further comprising”.  Appropriate correction is required.


This application is in condition for allowance except for the following formal matters: 
The corrections to the specification and appendix noted above.
The grammatical corrections to claims 1, 3, and 4 noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art   includes Zheng “Carbon sequestration via wood burial” which describes excavation to a desired depth and filling with trees, woody debris, or the like; KR10-1097919 which describes excavation to a desired depth and burying livestock; and CN 103084368A which describes excavation to  a desired depth and burying biomass. The prior art fails to disclose or suggest the claimed method including excavating a ditch around the plot of farmland, pumping out water, once the plot is dry-excavating inorganic material to a desired depth and filling to a level 18-24 inches below the original level.
Examiner notes the language “brush, logs and like clean organic material” in claim 1. Although phrases such as “and like” (or “or the like”) are sometimes considered indefinite; in this  case, one of ordinary skill in the art , when interpreting this phrase as illuminated by the specification, would understand the metes and bounds of the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0600-1530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672